Citation Nr: 0841135	
Decision Date: 11/03/08    Archive Date: 12/09/08

DOCKET NO.  05-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
disability of low back pain, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for schizophrenia, 
paranoid type.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  VA's duty to assist includes obtaining relevant 
records in the custody of federal agencies such as VA or the 
Department of Defense.  See Id.  Here, the veteran's 
videoconference testimony shows that she is claiming PTSD as 
a result of an in-service personal assault.  In such a case, 
the veteran's personnel file would likely include relevant 
records.  

According to a Personnel Information Exchange System (PIES) 
request, the RO attempted to obtain the veteran's personnel 
file from the National Personnel Records Center (NPRC) in 
December 2004.  The RO received a negative response from that 
agency.  

VA regulations require that VA make "as many requests as are 
necessary" to obtain relevant records in the custody of 
federal agencies.  38 C.F.R. § 3.159(c)(2) (2008).  VA will 
end its efforts to obtain those records only if further 
efforts to obtain them would be futile.  Id.  If VA concludes 
that federal records do not exist or that further efforts to 
obtain them would be futile, VA must provide the claimant 
with oral or written notice of that fact.  38 C.F.R. 
§ 3.159(e) (2008).  Such notice must contain the following: 
(i) The identity of the records VA was unable to obtain; (ii) 
An explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  Id.   

Here, the Board does not find that the RO's single attempt to 
obtain the personnel file satisfied the duty to assist.  The 
case should be remanded so that the agency of original 
jurisdiction (AOJ) can attempt to obtain those records and if 
unsuccessful, notify the veteran in compliance with 38 C.F.R. 
§ 3.159(e).  Because of the inextricably intertwined nature 
of the PTSD, schizophrenia, and depression claims, they 
should all be remanded at this time.

According to a transcript of the veteran's videoconference 
hearing, dated in August 2007, the veteran testified that her 
service-connected back disability had worsened.  
Specifically, when asked whether she had more difficulty 
bending to the side than she did in August 2005 when she was 
last examined, she answered in the affirmative.  

The duty to provide a contemporaneous examination arises when 
the evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  38 C.F.R. 
§ 3.327(a) (2008).  An examination which was adequate for 
purposes of determination of the claim by the agency of 
original jurisdiction will ordinarily be adequate for 
purposes of the Board's determination, except to the extent 
that the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the 
examination.  VAOPGCPREC 11-95.  

The veteran's assertion that the current rating does not 
accurately measure the present severity of her back 
disability, coupled with the fact that the examination was 
conducted more than three years ago, warrants another VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's personnel file.  
If the AOJ determines that the records do 
not exist or that further efforts to 
obtain them would be futile, the veteran 
should be notified in compliance with 38 
C.F.R. § 3.159(e) as outlined above.

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of the low back 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

3.  Thereafter, the veteran's claims of 
entitlement to service connection for PTSD, 
schizophrenia, and depression, and 
entitlement to a higher rating for the 
service-connected low back disability 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




